Order entered April 28, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00068-CV

               STEVEN SPIRITAS, INDIVIDUALLY AND AS TRUSTEE OF
                  THE SPIRITAS SF 1999 TRUST, ET AL., Appellants

                                                 V.

               SUSAN DAVIDOFF, INDIVIDUALLY AND AS TRUSTEE OF
                      THE SPIRITAS SC 1999 TRUST, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-08326

                                             ORDER
       We GRANT appellants’ April 22, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before May 9, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE